Title: General Orders, 17 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Monday Augt 17th 1778.
            Parole Thessaly—C. Signs Thames. Taunton.
            
          
          The Sub-Inspectors are to receive thirty dollars pr Month in addition to the Pay which
            they derive from their Rank in the Line; and Brigade Inspectors twenty dollars pr Month
            in addition &c. This Pay to commence from the time of their respective
            appointments.
          The Execution of the ten remaining Criminals who were to have suffered death this day
            is postponed to next friday morning nine ôClock.
          Major Cabbell is appointed Inspector in Genl Muhlenberg’s Brigade, vice, Captn Lewis
            & is to be accordingly respected and obeyed.
        